Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendments and remarks filed 3-17-22 are acknowledged.

Claims 71-80, 83-89 and 91 are pending.

Claims 71-80, 83 and 91 are under examination as they read on the species of cell type which is “a primary human NK cell;” the species of antigen recognized by the TCR which is “a tumor-associated antigen;” and the location of the species of species of antigen recognized by the TCR which is “an intracellular antigen.” 

Claims 84-89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8-25-21.

The objection to the drawings has been withdrawn in view of applicant’s amendment.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The prior rejections under 35 USC § 102(a)(1), 35 USC § 102(a)(2) and 35 USC § 103 have been withdrawn in view of applicant’s claim amendments.  In particular, the examiner agrees with applicant’s assertion at page 8, 2nd full paragraph of their remarks that “this amendment limits the protein chains of the antigen-specific functional T cell receptor (TCR) complex solely to a T cell receptor (TCR) α chain, a T Cell receptor (TCR) β chain, a CD3 γ chain, a CD3 δ chain, and a CD3 ε chain.  This T cell receptor (TCR) complex is both described and shown in the specification as originally filed.”  Thus, the claims as amended are drawn to modified NK cells expressing a TCR complex, wherein the protein component of the TCR complex consists of solely a TCRα chain, a TCRβ chain, a CD3γ chain, a CD3δ chain, and a CD3ε chain.

That said, the amended claims given their broadest reasonable interpretation consistent with the teachings of the specification and the knowledge of the ordinarily skilled artisan encompass in their breadth, e.g., an NK cell modified to express an antigen-specific functional TCR complex wherein protein chains comprising the antigen-specific functional T cell receptor (TCR) complex consist of a T cell receptor (TCR) α chain, a T Cell receptor (TCR) β chain, a CD3 γ chain, a CD3 δ chain, and a CD3 ε chain, wherein the TCRα or TCRβ chains, e.g., can comprise a polypeptide sequence extending beyond the antigen-binding portion of the TCRα or TCRβ chains, e.g., where the α / β chain variable and constant domains are joined to the extracellular domain, the transmembrane domain and the cytoplasmic domain of CD3ζ.

Claim(s) 71, 73-75, 77, 78, 80, 83 and 91 are rejected under 103 as being obvious over Walchli et al. (WO2016116601, of record) in view of Phillips et al. (J Exp Med. 1992 Apr 1;175(4):1055-66, cited herewith) and Vivier et al. (J Immunol. 1991 Dec 15;147(12):4263-70, cited herewith).

Walchi teaches a modified Natural Killer (NK) cell expressing an antigen-specific functional T cell receptor (TCR) complex (see page 4, 3rd full paragraph – page 5, 1st full paragraph).  

According to Walchi, the selected TCR should be capable of binding the MHC type of the subject to be treated with said modified NK cell and further should be capable of recognizing a target antigen presented by said MHC on the surface of a cancer cell, i.e., a tumor antigen or a tumor-associated antigen, including, e.g., a melanoma associated antigen.  Walchi further teaches methods of making said modified NK cells comprising steps of providing NK cells and modifying said NK cells to express said antigen-specific functional T cell receptor (TCR) complex including CD3 (see page 6, 3rd paragraph – page 7-8 bridging paragraph; page 9, 2nd full paragraph; page 23, 1st full paragraph; page 18, line 25 – line 31).

More particularly, with respect to modifying NK cells to express the various CD3 complex chains at the page 14-15 bridging paragraph Walchi teaches:

“…In a preferred embodiment all of the chains of CD3 (i.e. a CD3γ chain, a CD3δ chain, two CD3ε chains and the ζ chain) are expressed in an NK cell.  However, it is also contemplated that only a single CD3 chain (e.g. only the CD3γ chain, or only the CD3δ chain, or only the
CD3ζ chain, or only the CD3ε chain, or any combination thereof, is present.  Thus an NK cell may be modified to express any of the CD3 chains singly, or in combination with other CD3 chains, up to and including the complete CD3 molecule.”

Walchi further teaches a therapeutic composition comprising a modified NK expressing an antigen-specific functional T cell receptor (TCR) complex, said modified NK cell being combined with at least one pharmaceutically acceptable carrier or excipient, said therapeutic composition for use in cancer therapy or in adoptive cell transfer therapy (see page 6, 1st full paragraph).  

Walchi also teaches NK cell lines such as “NK-92” or primary NK cells can be used as the host cell for the  antigen-specific functional T cell receptor (TCR) complex (see page 10, 2nd full paragraph), and that a viral vector, e.g., retroviral vector, can be used to deliver the TCR and CD3 encoding genes to NK cells (see, e.g., page 18-19 bridging paragraph; page 21, 1st and 2nd full paragraphs and Example 1).

Note, given that a peptide presented by an MHC molecule on the surface of a cancer cell is necessarily an intracellular antigen, in teaching the treatment of patients with NK cells modified to recognize a target antigen presented by said MHC on the surface of a cancer cell, Walchi is teaching a modified NK cell specific for an intracellular antigen.

However, Walchi does not explicitly teach a modified Natural Killer (NK) cell expressing an antigen-specific functional T cell receptor (TCR) complex wherein protein chains comprising the antigen-specific functional T cell receptor (TCR) complex consist of a T cell receptor (TCR) α chain, a T Cell receptor (TCR) β chain, a CD3 γ chain, a CD3 δ chain, and a CD3 ε chain.

Phillips describes how while mature NK cells / NK cells from adults have been reported to not express CD3γ, δ or ε proteins, they have been reported to express CD3ζ in association with CD16 (see Abstract and page 1055 col. bridging paragraph).  An example of this is shown in Phillips Fig. 5(C) were adult peripheral blood NK cells can be seen to express CD3ζ while not expressing the CD3 δ and ε proteins.  

See also Phillips at page 1059, left col., lines 5-13:  “As was observed for adult NK cells, essentially all fetal NK cells expressed cytoplasmic CD3ζ protein.  Analysis of cytoplasmic CD3 proteins in newborn cord blood NK cells also revealed the presence of a small proportion of NK cells expressing CD3ε and CD3δ proteins (Fig. 5 B).  The percentage of newborn NK cells expressing CD3ε and CD3δ was extremely variable from donor to donor.  Using mAbs against CD3ε and CD3δ, we have never observed cytoplasmic CD3ε or CD3δ in adult NK cells,” and at page 1063, right col., lines 5-11: “While CD3ζ has been shown to coassociate with CD16 in NK cells (11, 25), adult NK cells from both mice and humans have been reported to lack expression of other CD3 subunits (6, 26).  Moreover, although low levels of CD3ε, but not CD3δ or CD3γ, mRNA have been identified in adult human NK clones, there has been no evidence for expression of CD3ε protein in these cells (26).” (emphasis added).

Vivier teaches the CD3ζ chain is expressed in human NK and T-cells obtained from healthy donors at comparable levels (see Fig. 4A vs. 4B, 81.2±6.2% vs. 88.8±3.0%, respectively, as described at page 4265, right col., 2nd full paragraph).

Given the reference teachings it would have been obvious to one of ordinary skill in the art that while NK cells do not express the CD3ε, CD3δ or CD3γ proteins, adult NK cells do express the CD3ζ protein, and they express said protein at a level comparable to the level at which it is expressed in adult T-cells.  

Thus, it would have been obvious to the ordinarily skilled artisan attempting to use an exogenously supplied TCR to activate adult NK cells that said cell will further need to be further provided with exogenous CD3ε, CD3δ and CD3γ proteins, and optionally with the CD3ζ protein, i.e.,  it would have been obvious to the ordinarily skilled artisan that there are two options for providing the CD3 protein complex necessary for appropriate TCR signaling.  

On the one hand, the ordinarily skilled artisan could supplement the endogenously produced NK CD3ε with additional exogenously supplied CD3ε.  On the other hand, the ordinarily skilled artisan could rely on the endogenously produced NK CD3ε to form the CD3 complex with the exogenously supplied CD3ε, CD3δ and CD3γ proteins.  In the instance where the ordinarily skilled artisan is face with a finite number of identified, predictable solutions, each with a reasonable expectation of success, the rationale to support a conclusion of obviousness is that a person of ordinary skill would have good reason to pursue each of the known options within his or her technical grasp.  If either leads to the expected production of a modified NK cell capable of lysing, e.g., a tumor cell expressing a cell surface epitope bound by the exogenous TCR, then these alternatives are likely the product not of innovation but of ordinary skill and common sense.  Such is the situation here. (see MPEP § 2143(E)).

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim(s) 72 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Walchli et al. (WO2016116601, of record) in view of Phillips et al. (J Exp Med. 1992 Apr 1;175(4):1055-66, cited herewith) and Vivier et al. (J Immunol. 1991 Dec 15;147(12):4263-70, cited herewith) as applied to claim(s) 71, 73-75, 77, 78, 80, 83 and 91 above, and further in view of Maki et al. (J Hematother Stem Cell Res. 2001 Jun;10(3):369-83, cited herewith).

The teachings of Walchli in view of Phillips and Vivier as applied to claim(s) 71, 73-75, 77, 78, 80, 83 and 91 are given above.

However, while these references teach NK cells isolated from adults express the CD3ζ protein, they do not explicitly teach that the NK-92 cell line, per se, also expresses the CD3ζ protein.

Maki teaches that NK-92 cell line expresses the CD3ζ chain as detected by RT-PCR and by intracellular flow cytometry (see page 374, right col., full paragraph and Fig. 5).  While Maki does not show or comment on the level of CD3ζ cell surface expression in the NK-92 cell line, it would have been obvious to the ordinarily skilled artisan that even if CD3ζ cannot necessarily be detected on the surface of NK-92 cells, expression of exogenously supplied CD3ε, CD3δ and CD3γ proteins would reasonably expected to induce cell surface expression of CD3ζ. 

Thus, given the reference teaching it would have been obvious to one of ordinary skill in the art that the NK-92 cell line could be used as a host cell line for preparing genetically modified NK cells comprising an exogenously supplied therapeutically useful TCR, such as a cancer associated antigen binding TCR, and further comprising exogenously supplied CD3ε, CD3δ and CD3γ proteins, consistent with the teachings of Walchli.  

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim(s) 71-75, 77-80, 83 and 91 are rejected under 35 U.S.C. 103 as being obvious over Walchli et al. (WO2016116601, of record) / Walchli et al. (11,155,786, of record) in view of Willemsen et al. (Gene Therapy (2000) 7, 1369–1377, cited herewith).

The Walchli ‘786 patent is based on the U.S. Patent Application 15/545,021, which is the US national stage entry of the Walchli et al. WO2016116601 international patent application.  Thus, the teachings of the ‘786 patent are identical to the teachings of the Walchli ‘601.  The reference teachings set forth below refer to the teachings of the Walchli et al. WO2016116601 international patent application publication unless noted otherwise.

Walchi teaches a modified Natural Killer (NK) cell expressing an antigen-specific functional T cell receptor (TCR) complex (see page 4, 3rd full paragraph – page 5, 1st full paragraph).  

According to Walchi, the selected TCR should be capable of binding the MHC type of the subject to be treated with said modified NK cell and further should be capable of recognizing a target antigen presented by said MHC on the surface of a cancer cell, i.e., a tumor antigen or a tumor-associated antigen, including, e.g., a melanoma associated antigen.  Walchi further teaches methods of making said modified NK cells comprising steps of providing NK cells and modifying said NK cells to express said antigen-specific functional T cell receptor (TCR) complex including CD3 (see page 6, 3rd paragraph – page 7-8 bridging paragraph; page 9, 2nd full paragraph; page 23, 1st full paragraph; page 18, line 25 – line 31).

More particularly, with respect to modifying NK cells to express the various CD3 complex chains at the page 14-15 bridging paragraph Walchi teaches:

“…In a preferred embodiment all of the chains of CD3 (i.e. a CD3γ chain, a CD3δ chain, two CD3ε chains and the ζ chain) are expressed in an NK cell.  However, it is also contemplated that only a single CD3 chain (e.g. only the CD3γ chain, or only the CD3δ chain, or only the
CD3ζ chain, or only the CD3ε chain, or any combination thereof, is present.  Thus an NK cell may be modified to express any of the CD3 chains singly, or in combination with other CD3 chains, up to and including the complete CD3 molecule.”

Moreover, at page 17-18 bridging paragraph Walchi teaches the following (emphasis added):

“One or more of the CD3 chains (or the entire CD3 construct) may be expressed as a fusion protein with the TcR.  In other words, one or more of the CD3 chains may be present in the same polypeptide chain as the TcR.  In a preferred embodiment, the CD3 molecule, or one or more of the CD3 chains (e.g. the CD3γ chain, the CD3δ chain, the CD3ζ chain, or the CD3ε chain, or any combination thereof) may be present as a TcR-CD3 fusion construct that will be directly targeted to the plasma membrane, i.e. without a requirement for a further CD3 molecule to also be present in the cell (as long as the fusion construct retains a transmembrane domain, e.g. provided by a CD3 chain (Willemsen RM 2000 Gene Therapy 7:1369-1377).  Thus in such an embodiment the cell may be modified to express CD3 and a TcR simultaneously, as part of the same construct or fusion.  Although a separately expressed CD3 may not be necessary, it may nonetheless be provided, for example to improve signalling and hence cell activity.”

Walchi further teaches a therapeutic composition comprising a modified NK expressing an antigen-specific functional T cell receptor (TCR) complex, said modified NK cell being combined with at least one pharmaceutically acceptable carrier or excipient, said therapeutic composition for use in cancer therapy or in adoptive cell transfer therapy (see page 6, 1st full paragraph).  

Walchi teaches NK cell lines such as “NK-92” or primary NK cells can be used as the host cell for the  antigen-specific functional T cell receptor (TCR) complex (see page 10, 2nd full paragraph).  

Walchi teaches the use of viral vector, e.g., retroviral vectors, to deliver the TCR and the CD3εδζγ encoding genes to NK cells (see, e.g., page 18-19 bridging paragraph; page 21, 1st and 2nd full paragraphs and Example 1).

Finally, the Walchli ‘786 patent claims an NK cell which does not naturally express a T cell receptor (TcR) and which is modified by recombinant expression to express a recombinant TcR exogenous to the cell, wherein: (i) said cell expresses CD3 chains CD3γ, CD3δ, CD3ε, and CD3ζ, and the CD3 chains and the recombinant TcR form a functional CD3-TcR complex located at the surface of the NK cell; and (ii) said recombinant TcR is an antigen receptor which
comprises a TcR antigen-recognition domain and does not comprise an antibody antigen-recognition domain (claim 1).  The Walchli ‘786 patent further claims the cell according to claim 1 which is an NK-92 cell or a primary NK cell (claims 3 and 12); the cell according to claim 1, wherein the recombinant TcR has specificity towards an antigen on a cancer cell (claim 6); a therapeutic composition comprising the modified NK cell as defined in claim 1, together with at least one pharmaceutically acceptable carrier or excipient (claim 8).

Given that a peptide presented by an MHC molecule on the surface of a cancer cell is necessarily an intracellular antigen, in teaching the treatment of patients with NK cells modified to recognize a target antigen presented by said MHC on the surface of a cancer cell, Walchi is teaching a modified NK cell specific for an intracellular antigen.

However, Walchi does not explicitly teach a modified Natural Killer (NK) cell expressing an antigen-specific functional T cell receptor (TCR) complex wherein protein chains comprising the antigen-specific functional T cell receptor (TCR) complex consist of a T cell receptor (TCR) α chain, a T Cell receptor (TCR) β chain, a CD3 γ chain, a CD3 δ chain, and a CD3 ε chain.

Willemsen teaches fusion proteins comprising TCRα and TCRβ variable and constant domains joined to CD3ζ extracellular, transmembrane and cytoplasmic domains can be used to redirect the cytotoxic activity of modified T-cells to target cells expressing the peptide antigen recognized by the TCRα and TCRβ variable domains (see Fig. 1 and Discussion).

Given the reference teachings it would have been obvious to the ordinarily skilled artisan that an NK cell could be modified to express TCRα and β fusion proteins comprising CD3ζ extracellular, transmembrane and cytoplasmic domains like those described by Willemsen, consistent with the teaching at page 17-18 bridging paragraph Walchi, and further modified to express the CD3 γ, δ and ε chains not endogenously expressed by NK cells.  A reason the ordinarily skilled artisan would have been motivated to make use of such a TCR-CD3 fusion protein rather than separately expressing CD3ζ or not expressing CD3ζ at all is because such a fusion protein would ensure that stoichiometric balanced amounts of TCR receptor and CD3ζ are present.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Walchli et al. (WO2016116601) in view of Phillips et al. (J Exp Med. 1992 Apr 1;175(4):1055-66) and Vivier et al. (J Immunol. 1991 Dec 15;147(12):4263-70) as applied to claims 71, 73-75, 77, 78, 80, 83 and 91 above, OR
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable Walchli et al. (WO2016116601) / Walchli et al. (11,155,786) in view of Willemsen et al. (Gene Therapy (2000) 7, 1369–1377) as applied to claims 71-75, 77-80, 83 and 91 above, 

either in view of Rosenberg et al. (WO2010088160A1, of record).

The teachings of Walchli in view of Phillips and Vivier, as well as the teachings of Walchli ‘601 / Walchli ‘786 in view of Willemsen are set forth above.

However, these references do not explicitly teach a modified Natural Killer (NK) cell expressing an antigen-specific functional T cell receptor (TCR) complex, wherein the antigen-specific functional T cell receptor (TCR) complex is specific for an intracellular antigen, wherein said intracellular antigen is the melanoma-associated antigen is tyrosinase. owsHoHHH000  

Rosenberg teaches the TCR of a T-cell clone that binds to the 368-376 epitope of tyrosinase presented on the surface of a cancer cell in an MHC complex, wherein said TCR is capable of being activated by cells presenting the 368-376 epitope in the context of MHC in a CD4- and CD8-indenpent manner (see Examples 2-3; Example 9; paragraphs 0026 and 0212).  As shown in Examples 12 and 17 of Rosenberg, PBLs expressing their TCR secrete higher levels of IFN-γ in the presence of various melanoma cancer cell lines, an effect also seen when the target cells are melanoma cell prepared from tumor digests of resected melanoma from human patients (see Example 18).

Given the reference teachings it would have been obvious to the ordinarily skilled artisan to make a modified Natural Killer (NK) cell expressing an antigen-specific functional T cell receptor (TCR) complex, wherein the antigen-specific functional T cell receptor (TCR) complex is specific for an intracellular antigen, wherein said intracellular antigen is the melanoma-associated antigen tyrosinase, e.g., a modified NK cell expressing the Rosenberg TCR which binds to the 368-376 epitope of tyrosinase presented on the surface of a cancer cell in a MHC complex and further expressing the CD3εδγ encoding genes as made obvious by the teachings of Walchli in view of Phillips and Vivier, or a modified NK cell expressing the Rosenberg TCR which binds to the 368-376 epitope of tyrosinase presented on the surface of a cancer cell in a MHC complex, wherein the TCR is further modified by fusion of the α and β chains to CD3ζ, and wherein the cell further expresses CD3εδγ encoding genes as made obvious by the teachings of Walchli in view of Willemsen.

A reason the ordinarily skilled artisan would have been motivated to use this particular TCR to modified NK cells is because as described Rosenberg this particular TCR is capable of being activated by cells presenting the 368-376 epitope in a CD4- and CD8-indenpent manner and thus the absence of these molecules on the NK cells would not adversely affect TCR binding to the target peptide:MHC complex.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644